       Case 4:19-cv-00373-ALM Document 101 Filed 07/08/20 Page 1 of 5 PageID #: 1091
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                           DATE: 7/8/2020

DISTRICT JUDGE                                       COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  UNITED MY FUNDS, LLC.

  v.                                                        4:19-CV-373

  HISHAM MUBAIDIN and CHANDANA
  PERERA


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Xerxes Martin, IV, Robbie Malone and Jim Shin          Austin Champion and William Jones

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury Trial -Day 3
 9:04 a.m.     Court is in session. Court notes appearance of counsel and the parties.

 9:05 a.m.     Defendant is reminded he is under oath.

 9:05 a.m.     Defendant’s counsel, Austin Champion continues cross examination of Hisham Mubaidin.

 9:06 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
               13.
 9:13 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
               15.
 9:21 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
               16.
 9:22 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
               18.
 9:31 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
               28.
 9:36 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Plaintiff Exhibit
               31.
 9:38 a.m.     Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Plaintiff Exhibit
               33.
     Case 4:19-cv-00373-ALM Document 101 Filed 07/08/20 Page 2 of 5 PageID #: 1092
     CASE NO. 4:19-CV-373              DATE: 7/8/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




9:39 a.m.    Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Plaintiff Exhibit
             35.
9:51 a.m.    Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibit
             29. Defendant’s counsel, Austin Champion offers Defendant Exhibit 29. Plaintiff objects
             regarding authenticity, was not provided timely regarding designation of records. Defendant
             notes that business records affidavit was provided with no objection by Plaintiff. Objection
             overruled. Defendant Exhibit 29 admitted.
10:00 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant Exhibits
             30, 31. Defendant’s counsel, Austin Champion offers Defendant Exhibits 30, 31. Plaintiff
             objects regarding authenticity, was not provided timely regarding designation of records.
             Defendant notes that business records affidavit was provided with no objection by Plaintiff.
             Objection overruled. Defendant Exhibits 30, 31admitted.
10:03 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 22.
10:18 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 75.
10:28 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 69. Plaintiff objection (same).
10:29 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 60.
10:30 a.m.   Jury excused. Court recess for 15 minutes.

10:45 a.m.   Court re-convened. Jury seated. Defendant’s counsel, Austin Champion continues cross
             examination of Hisham Mubaidin.
10:51 a.m.   Defendant’s counsel, Austin Champion moves to admit Defendant’s Exhibit 60. Plaintiff same
             objection and objection to coded information. Objection overruled. Defendant Exhibit 60
             admitted.
11:00 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 2.
11:02 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 12.
11:05 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 1.
11:06 a.m.   Defendant’s counsel, Austin Champion refers witness, Hisham Mubaidin to Defendant’s
             Exhibit 21.
11:10 a.m.   Plaintiff’s counsel, Robbie Malone begins re-direct examination of Hisham Mubaidin.
     Case 4:19-cv-00373-ALM Document 101 Filed 07/08/20 Page 3 of 5 PageID #: 1093
     CASE NO. 4:19-CV-373              DATE: 7/8/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




11:11 a.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 1.

11:12 a.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 3 and
             21.
11:14 a.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant Exhibit 22.

11:18 a.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 32.

11:19 a.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant Exhibit 29.

11:45 a.m.   Court polls the jury for questions.

11:46 a.m.   Jury excused. Court reviews questions with counsel.

11:50 a.m.   Court recess for lunch.

1:13 p.m.    Court re-convened. Jury seated.

1:14 p.m.    Court asks jury questions of witness, Hisham Mubaidin.

1:17 p.m.    Plaintiff’s counsel, Xerxes Martin calls Mindi Yi. Witness placed under oath. Plaintiff’s
             counsel, Xerxes Martin begins direct examination of Mindi Yi.
1:47 p.m.    Defendant’s counsel, Ben Jones begins cross examination of Mindi Yi.

1:58 p.m.    Court polls the jury for questions. Bench conference.

2:00 p.m.    Court asks jury questions of witness, Mindi Yi.

2:00 p.m.    Plaintiff’s counsel, Xerxes Martin follow up questions. Witness excused.

2:01 p.m.    Plaintiff’s counsel, Robbie Malone calls James Yoo. Witness placed under oath. Plaintiff’s
             counsel, Robbie Malone begins direct examination of James Yoo.
2:36 p.m.    Plaintiff’s counsel, Robbie Malone refers witness, James Yoo to Plaintiff’s Exhibit 1.

3:18 p.m.    Jury excused for break.

3:20 p.m.    Parties discuss changes to jury charge.

3:26 p.m.    Court recess for 15 minutes.
     Case 4:19-cv-00373-ALM Document 101 Filed 07/08/20 Page 4 of 5 PageID #: 1094
     CASE NO. 4:19-CV-373              DATE: 7/8/2020
     PAGE 4 - PROCEEDINGS CONTINUED:




3:44 p.m.   Court re-convened. Jury seated. Plaintiff’s counsel, Robbie Malone continues direct
            examination of James Yoo.
3:45 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, James Yoo to Plaintiff’s Exhibits 9 and 10.

3:55 p.m.   Defendant’s counsel, Austin Champion begins cross examination of James Yoo.

4:11 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibits, 8,
            14 and 23.
4:15 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 13.

4:43 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Plaintiff’s Exhibit 31.

4:51 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 17,
            and 42.
4:58 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 6.

5:02 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 28.

5:07 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 46.

5:12 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 12.

5:14 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 2.

5:20 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 44.

5:24 p.m.   Defendant’s counsel, Austin Champion refers witness, James Yoo to Defendant’s Exhibit 21.

5:29 p.m.   Plaintiff’s counsel, Robbie Malone begins re-direct examination of James Yoo.

5:31 p.m.   Plaintiff’s counsel, Robbie Malone refers witness to Plaintiff Exhibit 42.

5:33 p.m.   Plaintiff’s counsel, Robbie Malone refers witness to Plaintiff Exhibit 36.

5:37 p.m.   Plaintiff’s counsel, Robbie Malone refers witness to Plaintiff Exhibit 1.

5:46 p.m.   Defendant’s counsel, Austin Champion re-cross examination of James Yoo.

5:48 p.m.   Court polls the jury for questions. Bench conference.
     Case 4:19-cv-00373-ALM Document 101 Filed 07/08/20 Page 5 of 5 PageID #: 1095
     CASE NO. 4:19-CV-373              DATE: 7/8/2020
     PAGE 5 - PROCEEDINGS CONTINUED:




5:50 p.m.   Court asks questions to witness, James Yoo from jury.

5:51 p.m.   Witness excused. Plaintiff rests.

5:52 p.m.   Jury excused.

5:55 p.m.   Parties discuss TTLA claim.

5:56 p.m.   Court hears motion from Defendant

6:13 p.m.   Court hears response to motion from Plaintiff.


                                                 DAVID O’TOOLE, CLERK

                                                 By: Keary Conrad
                                                 Courtroom Deputy Clerk
